UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-6318



JIMMY L. SHUE,

                                                Plaintiff - Appellant,

           versus


WILLIAM    MCCOLLUM;     CORRECTIONAL      OFFICER
HERRING,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.    Wallace W. Dixon,
Magistrate Judge. (1:04-CV-01012-WWD)


Submitted: September 28, 2006                  Decided: October 5, 2006


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jimmy L. Shue, Appellant Pro Se.  Yvonne Bulluck Ricci, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jimmy   L.   Shue   appeals   the   magistrate    judge’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.*          We have

reviewed the record and find no reversible error.          Accordingly, we

affirm for the reasons stated by the district court.              Shue v.

Herring, No. 1:04-CV-01012-WWD (M.D.N.C. Jan. 12, 2006).                 We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 AFFIRMED




     *
      The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c)(2000).

                                 - 2 -